DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been reassigned within AU 1631. All further correspondence should be directed to the Examiner listed at the end of this action. The prosecution history has been reviewed.
	Claims 1, 2, 6-13, 16-18 are pending in this application.  All other claims have been canceled.  The election of species requirement made 9/19/2019 us WITHDRAWN and all pending claims are under examination.
	Applicant’s amendments and arguments, filed 2/4/2022 have been entered and carefully considered.  The appendix comprising certain later published documents has been reviewed. 
	Applicant’s arguments and amendments are sufficient to remove the rejections under 35 USC 101, and 35 USC 112.  New grounds of rejection are applied below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 10-13, 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nwankwo (2011).
	Nwankwo 2011 Digital Signal Processing Techniques: calculating biological functionalities. J Proteomic Bioinformatics 4(2) 260-268. (PTO-1449)
	Claim 1 is drawn to a method for selecting and synthesizing a variant of a protein having a desired fitness.  1)Amino acid sequences of a plurality of variants of the protein are encoded into a numerical sequence, according to an index of certain property values.  1a) the property indices are selected from “D Normalized frequency of extended structure, D Electron-ion interaction potential values, D SD of amino acid composition of total proteins, D pK-C and D Weights from the international hydrophobicity (IFH) scale. 2) a Fourier transform is applied to each numerical sequence of the variants. 3) a protein spectra database is generated for known variants of the protein that have certain properties, and has a certain fitness value. 4) the new variant spectra are compared to the known variant spectra, 5) a fitness value for each new variant is predicted, 6) the new variant with the fitness value that is the closest to the desired fitness is selected and 7) synthesized. 
	With respect to claim 1, Nwankwo provides the Resonant Recognition Model (RRM), and the Informational Spectrum Method (ISM), to predict functionality of polypeptides or proteins based on analysis of their amino acid sequence.  1) In the ISM process, amino acid sequences of the protein and variants of the protein are encoded into numerical sequences, using an index comprising at least one amino acid parameter that are correlated to functionality (introduction, paragraph 2). In the RRM process, amino acid sequences of the protein and variants of the protein are encoded into numerical sequences, using an index comprising the electron-ion interaction pseudopotential parameter index (EIIP) (p260, “step 1”). 1a) The EIIP index meets the limitation of claim 1 defining the indexes.  2) In each method, the numerical sequence, encoded using the parameter, is subjected to Fourier Transform (ISM: Introduction p2; RRM: p261 “step 3”). The FFT process is a multidimensional FFT algorithm/ Digital Fourier Transform. The FFT results in RRM provide three sets of values that describe the spectral characteristics of the variant. 3) Nwankwo discloses a database of known variants having certain functions and other proteins having those same functions, which also underwent the encoding and FFT process (RRM step 4 p261) and calculation of a fitness value.  This is equivalent to the protein spectra database of claim 1. 4)-  5) The fitness value calculated in RRM processes for known variants is the Consensus Frequency, and the same Consensus Frequency fitness value is calculated for each new variant, and then the results are compared to the protein spectra database records to each known variant Consensus Frequency fitness value (Step 4 and analysis of results). 6) The variant having the fitness value most similar to a known variant with the desired fitness is selected, and then 7) synthesized (Results, Conclusion).  The ISM process “involves three main steps. Like' the RRM, the steps include the conversion the alphabetic code of amino acids sequences into numerical values using amino acid scale that relates to the interaction under investigation. This is followed by the processing of the numerical sequences (signal) using discrete Fourier Transform (DFT). Absolute values of the complex DFT represented as a plot called Informational spectrum (IS) discloses the' information embedded m the protein residues. The y-axis (Amplitude) signifies the contribution in terms of susceptibility or resistance by each sequence while the x-axis (Frequency) determines the position of biological interaction. The third step entails obtaining Common Informational Spectrum (CIS). CIS compares the activities of proteins, which have common biological functions. CIS is the point-wise multiplication of Informational Spectrum (lS),” p264.  As such, claim 1 is anticipated.
	With respect to claim 2, the frequency value Consensus Frequency, and/or the Informational Spectrum are calculated for each new variant, and each element of the protein spectra database, as set forth for the RRM at page 261-263, or the IS as set forth at page 264.
	With respect to claim 6, Nwankwo provides multiple indices related to properties, and using these additional indices when they provide the best correlation to the property fitness value. (RRM: EIIP, hydropathy, hydrophobicity, hydrophilicity, structural feature index including alpha-helix and beta conformations p261; ISM: CHAM830107, FAUJ880111, FAUJ88012, KLEP840101, p265).
	With respect to claim 10, Nwankwo provides details for “zero padding” at p261, Step 2 of the RRM method.
	With respect to claim 11, fitness values for the desired property are predetermined for the known variants, and the same fitness values are determined for the new variants, and the two are compared.  (Steps 3-4 RRM, ISM).
	With respect to claim 12, intermediate values of the fitness are estimated, and this intermediate value is used to compute the predicted fitness value for the new variants. P264 analysis of results, “the plot of the CS values yields a symmetric image which is halved and scaled with 0.5.”
	With respect to claim 13, 16-18, Nwankwo tests polypeptides and proteins identified by their spectra data in laboratory processes to confirm fitness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nwankwo (2011) in view of Berland (July 2013).
	The earliest effective filing date for the application is 4/14/2015.  The grace period for documents or disclosures by an inventor prior to effective filing date is 1 year.  Any publication by the inventors prior to 4/14/2014 is eligible for use as prior art. The numbering of steps below is simply for constructing the obviousness rejection.
	Nwankwo 2011 Digital Signal Processing Techniques: calculating biological functionalities. J Proteomic Bioinformatics 4(2) 260-268.
	Berland July 2013, A new method for spectral characterization of protein families from sequence information using Fourier transform. JOBIM 2013. Eds Gaspin et al. Item P82, 2 pages. (PTO-1449).
	Claim 1 is drawn to a method for selecting and synthesizing a variant of a protein having a desired fitness.  1)Amino acid sequences of a plurality of variants of the protein are encoded into a numerical sequence, according to an index of certain property values.  1a) the property indices are selected from “D Normalized frequency of extended structure, D Electron-ion interaction potential values, D SD of amino acid composition of total proteins, D pK-C and D Weights from the international hydrophobicity (IFH) scale. 2) a Fourier transform is applied to each numerical sequence of the variants. 3) a protein spectra database is generated for known variants of the protein that have certain properties, and has a certain fitness value. 4) the new variant spectra are compared to the known variant spectra, 5) a fitness value for each new variant is predicted, 6) the new variant with the fitness value that is the closest to the desired fitness is selected and 7) synthesized. 
	With respect to claim 1, Nwankwo provides the Resonant Recognition Model (RRM), and the Informational Spectrum Method (ISM), to predict functionality of polypeptides or proteins based on analysis of their amino acid sequence.  1) In the ISM process, amino acid sequences of the protein and variants of the protein are encoded into numerical sequences, using an index comprising at least one amino acid parameter that are correlated to functionality (introduction, paragraph 2). In the RRM process, amino acid sequences of the protein and variants of the protein are encoded into numerical sequences, using an index comprising the electron-ion interaction pseudopotential parameter index (EIIP) (p260, “step 1”). 1a) The EIIP index meets the limitation of claim 1 defining the indexes.  2) In each method, the numerical sequence, encoded using the parameter, is subjected to Fourier Transform (ISM: Introduction p2; RRM: p261 “step 3”). The FFT process is a multidimensional FFT algorithm/ Digital Fourier Transform. The FFT results in RRM provide three sets of values that describe the spectral characteristics of the variant. 3) Nwankwo discloses a database of known variants having certain functions and other proteins having those same functions, which also underwent the encoding and FFT process (RRM step 4 p261) and calculation of a fitness value.  This is equivalent to the protein spectra database of claim 1. 4)-  5) The fitness value calculated in RRM processes for known variants is the Consensus Frequency, and the same Consensus Frequency fitness value is calculated for each new variant, and then the results are compared to the protein spectra database records to each known variant Consensus Frequency fitness value (Step 4 and analysis of results). 6) The variant having the fitness value most similar to a known variant with the desired fitness is selected, and then 7) synthesized (Results, Conclusion).  The ISM process “involves three main steps. Like' the RRM, the steps include the conversion the alphabetic code of amino acids sequences into numerical values using amino acid scale that relates to the interaction under investigation. This is followed by the processing of the numerical sequences (signal) using discrete Fourier Transform (DFT). Absolute values of the complex DFT represented as a plot called Informational spectrum (IS) discloses the' information embedded m the protein residues. The y-axis (Amplitude) signifies the contribution in terms of susceptibility or resistance by each sequence while the x-axis (Frequency) determines the position of biological interaction. The third step entails obtaining Common Informational Spectrum (CIS). CIS compares the activities of proteins, which have common biological functions. CIS is the point-wise multiplication of Informational Spectrum (lS),” p264.  
	Nwankwo does not teach calculating RMSE values for the index, nor does it teach utilizing a coefficient of determination. Nwankwo does not teach normalization of the numerical sequences.
	Berland et al. discloses an extension of the RRM method of Nwankwo, to assess the statistical significance of the findings of the RRM method.  As set forth in section 1.1, Berland discloses calculating the geometric mean of the energy spectra to obtain normalized values, which are then used in the same RRM method, meeting claim 9.  The normalized values are subjected to a logarithmic transformation “to ensure the conservation of all the relevant information.  The peaks of the CS (consensus spectra) are then subjected to calculations of root mean square error calculations, which are the standard deviation of s/n values as set forth in section 1.1- 1.2, meeting claim 7.  The determination of a coefficient of determination is related to the RMSE, but is expressed as a percentage value, as opposed to the arbitrary range of RMSE.  Berland provides coefficients of determination in Figure 2 and its legend, including the assessment of statistical significance by bootstrapping strategies.  Best case prediction of fitness values have a coefficient of determination approaching or equal to 1. 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Nwankwo and Berland we conclude that the adding steps to address the statistical significance of peaks identified in the consensus spectra as set forth by Berland, to the RRM method of Nwankwo, represents a combination of known elements which yield the predictable result of the identification of peaks which are most statistically significant, and best predict the desired fitness value for the encoded protein. As set forth by Berland, Nwankwo does not address error functions, or significance of the peaks present in the CS.  By performing these analyses, it is easier to identify the most relevant peaks of the spectra which represent the presence or prediction of a fitness of a particular property.  The RMSE and the Coefficient of Determination both provide a measure of accuracy and predictive power.  One would have been motivated to make these error calculations, as well as determination of significance because Berland points out that the RRM method of Nwankwo is sensitive to the representativity of the sequences available for the protein family, and utilize an arbitrary cutoff value in analysis of the significant peaks. (Abstract). Once the error terms, and the significance of the peaks is determined, protein variants selected would be more likely to demonstrate the desired property or fitness value.  One would have had a reasonable expectation of success in applying the techniques of Berland to the data of Nwankwo, as the types of calculations are well known in the area of statistical analysis such that one of skill would have been able to make the required calculations as set forth in claims 7-9.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631